United States Court of Appeals
                     For the First Circuit

Nos. 16-1370
     16-1406

                   WAL-MART PUERTO RICO, INC.,

                      Plaintiff, Appellee,

                               v.

       JUAN C. ZARAGOZA-GOMEZ, in his official capacity as
  Secretary of the Treasury of the Commonwealth of Puerto Rico,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 24, 2016, is
amended as follows:

     On pages 24–25, footnote 11 is deleted.